              Case 6:20-cv-00277-ADA Document 18 Filed 06/16/20 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

 NCS MULTISTAGE INC.,                           §
                                                §
    Plaintiff,                                  §   CIVIL ACTION NO. 6:20-cv-00277 ADA
                                                §
                       vs.                      §
                                                §
 NINE ENERGY SERVICE, INC.,                     §
                                                §
    Defendant.                                  §

                    NCS’S ANSWER TO NINE ENERGY’S COUNTERCLAIMS

         Plaintiff/Counterclaim-Defendant NCS Multistage Inc. (“NCS”), by and through the

undersigned counsel, hereby answers Defendant/Counterclaim-Plaintiff Nine Energy Service,

Inc.’s (“Nine Energy”) Counterclaims (Dkt. 17) as follows. This Answer is based on NCS’s

current knowledge as to its own activities and upon information and belief as to the activities of

others. NCS denies all allegations in the Counterclaims, except those specifically admitted

below.

                                            PARTIES

         1.       NCS lacks knowledge or information to form a belief as to the allegations

in Paragraph 1 of the Counterclaims and therefor denies the same.

         2.       Admitted that NCS is a Canadian corporation with a place of business at

700, 333-7th Ave SW Calgary, AB T2P 2Z1, and with worldwide headquarters at 19350

State Highway 249, Suite 600, Houston, TX 77070.

                                JURISDICTION AND VENUE

         3.       Admitted.
            Case 6:20-cv-00277-ADA Document 18 Filed 06/16/20 Page 2 of 4




       4.       NCS admits that it is subject to the personal jurisdiction of this Court for

purposes of this action. NCS denies any remaining allegations in Paragraph 4 of the

Counterclaims.

       5.       Admitted that venue is proper in this district under 28 U.S.C. 1391 and

1400(b). NCS denies any remaining allegations in Paragraph 5 of the Counterclaims.

                                 FACTUAL BACKGROUND

       6.        NCS admits that it’s Complaint avers that NCS is the assignee and owner

of U.S. Patent No. 10,465,445 (the “’445 Patent”) and that Nine has infringed claims of the ’445

Patent. NCS denies that the asserted claims of the ’445 Patent are invalid for any reason. NCS

admits that there is an actual case or controversy between the parties over the non-infringement

and invalidity of the ’445 Patent. NCS denies any remaining allegations of Paragraph 6 of the

Counterclaims.

                    FIRST COUNTERCLAIM
  DECLARATORY JUDGMENT OF NON-INFRINGEMENT OF THE ’445 PATENT

       7.        To the extent a response is required to paragraph 7, the responses of paragraphs

1-6 of this Answer are incorporated by reference as though fully set forth herein.

       8.        Admitted.

       9.        Admitted.

       10.       Denied.

       11.       Denied.

       12.       Denied.

       13.       Denied.




                                                2
         Case 6:20-cv-00277-ADA Document 18 Filed 06/16/20 Page 3 of 4




                         SECOND COUNTERCLAIM
          DECLARATORY JUDGMENT OF INVALIDITY OF THE ’445 PATENT

       14.      To the extent a response is required to paragraph 14, the responses of paragraphs

1-13 of this Answer are incorporated by reference as though fully set forth herein.

       15.      Denied.

       16.      Denied.

       17.      Denied.

                           RESPONSE TO PRAYER FOR RELIEF

       18.     This section constitutes a prayer for relief that does not require a response. To the

extent a response is required, NCS denies that Nine is entitled to any of the relief requested in

Paragraphs A to H under the heading “Prayer for Relief” in the Counterclaims.


Dated: June 16, 2020                                  Respectfully submitted,

                                                      BLANK ROME LLP

                                                      /s/ Domingo M. LLagostera
                                                      Domingo M. LLagostera
                                                      (Attorney-in-charge)
                                                      State Bar No. 24070157
                                                      DLLagostera@BlankRome.com
                                                      Russell T. Wong (admitted pro hac vice)
                                                      State Bar No. 21884235
                                                      rwong@blankrome.com
                                                      Andrew K. Fletcher (admitted pro hac vice)
                                                      PA State ID. 75544
                                                      afletcher@blankrome.com
                                                      Munira Jesani (admitted pro hac vice)
                                                      State Bar No. 24101967
                                                      mjesani@blankrome.com
                                                      717 Texas Avenue, Suite 1400
                                                      Houston, TX 77002
                                                      Tel.: (713) 632-8682

                                                      Attorneys for Plaintiff/Counterclaim-
                                                      Defendant NCS Multistage Inc.

                                                 3
         Case 6:20-cv-00277-ADA Document 18 Filed 06/16/20 Page 4 of 4




                                CERTIFICATE OF SERVICE


       The undersigned certifies that all counsel of record were electronically served with a

copy of the foregoing on June 16, 2020 via the Court’s CM/ECF system.

                                                    /s/ Domingo M. LLagostera
                                                       Domingo M. LLagostera




                                                4
